People v Rosario (2017 NY Slip Op 03019)





People v Rosario


2017 NY Slip Op 03019


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2013-07447
 (Ind. No. 10135/00)

[*1]The People of the State of New York, respondent, 
vTony Rosario, appellant.


Seon J. Lee, New York, NY, for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Amy Appelbaum, and Julian Joiris of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Riviezzo, J.), rendered June 20, 2013, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342, 348).
The defendant's contentions regarding alleged prosecutorial misconduct during summation are largely unpreserved for appellate review (see CPL 470.05[2]; People v Dien, 77 NY2d 885, 886; People v Nuccie, 57 NY2d 818, 819). In any event, to the extent that some remarks may have been improper, they "were not so flagrant or pervasive as to deprive the defendant of a fair trial" (People v Ward, 106 AD3d 842, 843; see People v Thompson, 125 AD3d 899, 900; People v Philbert, 60 AD3d 698, 699; People v Almonte, 23 AD3d 392, 394).
RIVERA, J.P., BALKIN, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court